Citation Nr: 0517539	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for dental impairments 
consisting of a tooth with crown alleged to need replacement, 
a tooth alleged to have an inlay needing reworking, and 
gingivitis.

3.  Entitlement to a higher initial evaluation for sinusitis, 
rated noncompensably disabling.    

4.  Entitlement to a higher initial evaluation for eustachian 
tube dysfunction, rated noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1996 to 
July 2002.

The appeal comes before the Board of Veterans' Appeals 
(Board) from May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

It is noted that a matter of eligibility for VA dental 
treatment was referred to the VA Medical Center for review.  
The matter herein is considered to be for compensation as 
described below.  The Dental clinic review, if conducted, is 
not in the record before the Board.  That matter is referred 
to the RO and the Medical Center for any action deemed 
appropriate.

The issue of entitlement to a higher initial evaluation for 
eustachian tube dysfunction is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have glaucoma.  

2.  The veteran's claimed dental impairments consisting of a 
tooth with crown alleged to need replacement, a tooth alleged 
to have an inlay needing reworking, and gingivitis, are all 
either treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, or periodontal disease.  

3.  Affording the veteran the benefit of the doubt, for the 
period beginning July 9, 2002, the veteran's chronic 
sinusitis is manifested by no more than three to six non-
incapacitating episodes per year, manifested by sinus pain 
and headaches, and no incapacitating episodes per year.  


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107  (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2004).

2.  Treatable carious teeth, dental or alveolar abscesses, 
and periodontal disease, all may not be service-connected for 
VA compensation purposes.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.381 (2004).

3.  Affording the veteran the benefit of the doubt, for the 
period beginning July 9, 2002, the schedular requirements for 
a rating of 10 percent, but no more, for chronic sinusitis, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.10, 4.97, 
Diagnostic Codes 6510 through 6514 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of VCAA letters 
in September 2002 and September 2003.  An additional VCAA 
letter addressing the veteran's dental claim was issued in 
February 2003.  These development letters appropriately 
notified the veteran what VA would do and what the appellant 
must do in furtherance of his claims.  The letters also 
informed the veteran with specificity what would be required 
for his claim for service connection for glaucoma to be 
granted, and explicitly asked the veteran to submit pertinent 
evidence he had, or inform of the existence of any additional 
evidence, that would further his claims, including in 
particular for his claims for service connection, any medical 
evidence of pertinent diseases or injuries in service, and an 
etiological relationship between those service diseases or 
injuries and his current claimed disorders; and for his 
claims for a higher initial evaluation, any medical evidence 
showing greater severity of the claimed disorder during the 
appeal period.  Because the claim of entitlement to service 
connection for dental disorders is denied as a matter of law, 
evidentiary development notice and assistance, including 
pursuant to the VCAA, is not required.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).

The veteran was afforded the opportunity of testifying at a 
hearing before the undersigned, which was conducted in 
November 2004.  The veteran submitted additional pertinent 
medical evidence at that hearing, but he also then submitted 
a signed waiver of RO review of his case based on this new 
evidence, prior to Board adjudication.  

The veteran was informed of evidentiary and procedural 
development in the course of his appeal by the appealed May 
2003 RO rating action, as well as by a statement of the case 
issued in December 2003.  

As noted recently by the United States Court of Appeals for 
Veterans Claims (Court), a VA examination may not be 
necessary to evaluate the nature and severity of a claimed 
disability.  The Court noted:  

38 U.S.C. § 5103A provides that "[t]he Secretary 
shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit 
under a law administered by the Secretary."  The 
assistance to be provided includes conducting a 
medical examination or providing a medical 
opinion if necessary.  See 38 U.S.C. 
§ 5103A(d)(2).  

Section 5125 provides:

For purposes of establishing any 
claim for benefits . . . a report 
of a medical examination 
administered by a private physician 
that is provided by a claimant in 
support of a claim for benefits 
under that chapter may be accepted 
without a requirement for 
confirmation by an examination by a 
physician employed by the Veterans 
Health Administration if the report 
is sufficiently complete to be 
adequate for the purpose of 
adjudicating such claim.	

38 U.S.C. § 5125 (emphasis added).  [....]  In 
Struck v. Brown, the Court held that section 5125 
is not mandatory but, rather, permissive in 
nature, but that it would not permit the Board to 
act in an arbitrary and capricious manner in not 
crediting a claimant's evidence.  Struck, 9 Vet. 
App. 145, 155 (1996).  [....]

Kowalski v. Nicholson, No. 02-1284 (U.S. Vet. App. June 8, 
2005).  Thus, the Court has expressly accepted the use of 
private medical records in substitution for VA examination, 
for purposes of adjudicating a veteran's claim, where that 
evidence is adequate for that purpose.  

As discussed below, based on the testimony presented by the 
veteran in November 2004, and contemporaneous private medical 
treatment records for the veteran's sinusitis, including a 
treatment examination dated in November 2004, the Board finds 
that 38 U.S.C. § 5125 is here applicable, and further 
evaluation by a formal VA examination is not necessary for 
the Board to rate the veteran's sinusitis, since the record 
provided leaves no reasonable basis for concluding that such 
additional VA examination would further the veteran's claim.  
This is particularly the case in light of the veteran's 
testimony that he only sought medical treatment in cases of 
acute exacerbation of his sinusitis including with onset of 
migraines when he had his most severe sinusitis episodes.  
Since the private treatment records provide documented 
instances when the veteran sought treatment and provide 
evaluation of the veteran's sinusitis at those times, a 
better-timed evaluation of the veteran's sinusitis to 
evaluate it at its most severe cannot be had.  Hence, a VA 
examination ordered for rating purposes could not reasonably 
be expected to reveal more severe sinusitis than has already 
be shown by treatment records.  

The veteran informed that he received treatment for his sinus 
infection on May 29, 2002, at Kirk Medical Clinic at the 
Aberdeen Proving Grounds, but that the record of that 
treatment was not associated with the claims folder.  
However, the veteran separated from service in July 2002, and 
thus that treatment was not for a period post service.  The 
Board accordingly concludes that there is no reasonable 
possibility that the May 2002 treatment record will afford a 
better evaluative picture of current post-service sinusitis 
disability than more contemporaneous, post-service sinusitis 
treatment records.  Further, because the claims for service 
connection for glaucoma and dental impairment are here denied 
on the basis of absence of current disability and no basis of 
claim as a matter of law, respectively, the addition to the 
record of a May 2002 treatment record contemporaneous to 
service and addressing sinusitis and not these other 
disorders, could not further those claims.  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, a VCAA letter was afforded the veteran in September 
2002, prior to initial adjudication of the claims adjudicated 
here.  A separate VCAA letter addressing a dental claim was 
issued in February 2003, also prior to the initial 
adjudication.  It is true that a further VCAA letter was 
issued in September 2003, after the initial adjudication in 
May 2003, but the Board finds no prejudice for some 
additional notice and development assistance being afforded 
the veteran after, rather than before, that initial 
adjudication, since the veteran was afforded ample 
opportunity to remedy deficiencies in his claims, and was 
afforded all required assistance for that development.  The 
Board notes that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are also applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the appellant was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Service Connection Claims 

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, is service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2004).

Service Connection for Glaucoma

The veteran claims entitlement to service connection for 
glaucoma, based on his speculation, as explained at his 
November 2004 hearing, that he might have glaucoma.  The 
veteran was afforded a pre-separation eye examination for VA 
purposes in March 2002, including a high glaucoma test, as 
documented in the veteran's claims folder.  Results were 
negative for glaucoma, negating a prior initial suspicion of 
glaucoma.  Eye pressures were normal and visual fields were 
normal.  The veteran testified at his hearing that he had 
been previously told that there was a possibility of 
glaucoma, or that a test had shown borderline results.  
However, he acknowledged that upon VA eye examination in the 
past year his eyes had been tested and no glaucoma was found.  

Hence, the preponderance of the evidence is against the 
veteran having glaucoma, in light of contemporaneous 
examination findings of no glaucoma.  With the preponderance 
of the evidence against there being a current disability, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for glaucoma.  
Accordingly, the benefit of the doubt doctrine does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Dental Impairments Consisting of a 
Tooth with a Crown Alleged to Need Replacement, a Tooth 
Alleged to Have an Inlay Needing Reworking, and Gingivitis

As explained at the November 2004 hearing, the veteran 
contends that he was given poor dental care in service, with 
one crown poorly done and one tooth given a bad inlayed.  He 
also contended that post service he was told that he had 
gingivitis, and he attributed this to poor inservice dental 
care as well.  On these bases, he claims, in essence, that he 
should be entitled to disability benefits based on that poor 
treatment in service.  However, when questioned at the 
hearing, the veteran conceded that he had not had a trouble 
with that crown since getting out of service, and he had not 
had any dental infections since getting out of service.  

He testified that he had gone to dental visits post service, 
where he had been told that a new crown was needed to replace 
that bad one from service, and that an inservice inlay of a 
tooth also needed redoing.  To support his claim, the veteran 
submitted a private billing estimate for dental work dated in 
February 2003, for a porcelain crown and for a three-surface 
inlay.  These post-service records included no opinions 
regarding prior bad dental work.  

By a May 2003 rating action, the veteran was granted service 
connection for tooth number 31, for outpatient dental 
treatment purposes, based on trauma to the tooth in service.  

As the RO accurately determined in the appealed May 2003 
rating action, there is no basis for service connection for a 
dental condition in this case.  The RO referred the veteran's 
case to a VA outpatient dental clinic for establishment of 
eligibility for outpatient dental work.  (It does not appear 
that application has been acted on.)  Service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161 (2004).  See 38 C.F.R. § 
3.381 (2004).  The issue before the Board at this time is 
whether the veteran should receive compensation for his tooth 
for which a crown was allegedly done wrong, for a bad inlay, 
and for gingivitis, as noted above.  Because there is no 
basis in law for compensation other than dental care, the 
case must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Claim for a Higher Initial Evaluation for Sinusitis

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran has informed of significant findings of sinus 
infection upon treatment evaluation and x-rays.  However, 
private treatment records post service show sinusitis neither 
of significant frequency or of more than mild to moderate 
severity.  

Submitted private medical treatment records dated in March 
2003 and June 2003 document objective sinus findings only of 
mild frontal sinus tenderness, without other signs of 
disability, despite the veteran's complaints upon treatment 
of ongoing or recurrent nasal congestion, headache, and 
frontal area pain.  

Subsequent private treatment records, submitted at the 
November 2004 hearing, also show only mild sinusitis symptoms 
when the veteran sought treatment for sinusitis.  At a March 
2004 private treatment for complained-of mild to moderate 
nasal congestion reportedly of five years duration (though 
with reports of mild improvement in nasal symptoms), physical 
findings included edematous right and left nasal mucosa and 
hypertrophic right and left nasal turbinates.  Mild 
thickening/opacification of the right and left maxillary 
sinuses was shown on sinus CT.  

At a May 2004 private treatment for complained-of mild nasal 
congestion, significant examination findings were of mildly 
edematous left and right nasal mucosa.  Diagnoses included 
improving nasal congestion, and a deviated nasal septum with 
turbinate hypertrophy.  

A November 2004 private treatment record noted complaints of 
headache, nasal congestion, post-nasal drip with associated 
nausea, fatigue, sneezing, intermittent sore throat, fever, 
and chills, all for the past two weeks since onset of 
symptoms.  The veteran was noted to be taking zyrtec-D, 
astelin, and flonase.  The examination revealed bilateral 
maxillary tenderness, post-pharynx hyperemia, and sinus CT 
findings of mild thickening/opacification of the left and 
right maxillary sinuses.  The examiner assessed symptoms of 
acute sinusitis.  Treatment with augmentin was initiated.  

The veteran testified at his November 2004 hearing that he is 
absent from work one day per month due to sinus infection, 
that these monthly infections usually last four to seven days 
and produce flu-like symptoms, and that approximately two to 
four times per year these monthly infections are more severe, 
lasting two to four weeks rather than four to seven days.  
The veteran also testified that these more severe episodes 
culminated in migraine headaches, and that he only sought 
medical attention for his sinusitis when he had the migraine 
headaches.  However, he also testified that he took 
antibiotics for his sinusitis, which caused him to feel 
better in about a week.  

Reviewing the record, the Board notes that the treatment 
records for sinusitis fail to note any complaints of migraine 
symptoms, and fail to show objective findings of severe 
sinusitis.  If these are the most severe instances of 
sinusitis, when the veteran seeks treatment, as the veteran 
has testified, then these records support the conclusion that 
the veteran's chronic sinusitis is no more than mild in 
severity, without significantly disabling exacerbations.  
Only moderate objective findings were shown upon treatment 
evaluation in November 2004, and this was the most severe 
exacerbation post service as documented by objective findings 
in the record.  Still less severe instances of sinusitis than 
those for which he sought treatment but which he alleges have 
occurred, were in all probability so mild as not to be even 
considered non-incapacitating episodes of active disease for 
rating purposes. 

The veteran's service-connected sinusitis has been rated 
under Diagnostic Code 6513 [sinusitis, maxillary, chronic].  
Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following Diagnostic Code 6514. This general rating formula 
for sinusitis applies in all circumstances in which VA is to 
evaluate the severity of sinusitis, no matter what the 
particular diagnosis, and is the most appropriate criteria by 
which to assess any form of sinusitis.  The Board can 
identify nothing in the evidence to suggest that other 
diagnostic codes would be more appropriate, and the veteran 
has not requested or suggested that other diagnostic codes 
should be used.

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a noncompensable 
evaluation contemplates sinusitis detected by X-ray only.  A 
noncompensable (zero percent ) disability rating is assigned 
for sinusitis detected by x-ray only.  A 10 percent 
disability rating is awarded for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2004).

While the veteran has informed that he has sinusitis episodes 
monthly, and has severe episodes two to four times per year 
for which he takes antibiotic medication, treatment records 
do no present findings of severe sinusitis.  Only symptoms 
consisting of typical headache and sinus pain are indicated 
in post-service treatment records, without even purulent 
discharge or crusting noted.  Thus, these more severe 
episodes for which treatment was sought, as discussed above, 
are not shown to be severe.  Rather, as shown by examination 
they are significantly disabling, and a certainly not 
incapacitating, since prescribed bed rest is neither alleged 
nor documented.  The veteran also did not seek treatment more 
than three times per year.  The veteran's report of medical 
history in February 2002 for separation indicates sinus 
infections two to three times per year.  Treatment records 
post service show treatment for sinusitis once or twice per 
year.  Accordingly, these records within the claims folder 
show sinusitis with non-incapacitating episodes occurring no 
more than three times per year, and no incapacitating 
episodes.  While the veteran has alleged both greater 
frequency and greater severity of sinusitis episodes, these 
allegations are not supported testimony as to severity of 
symptoms when treatment is sought, and findings and 
complaints as documented in treatment records post service.  
Affording the veteran the benefit of the doubt, the Board 
will accept that the veteran has three to six non-
incapacitating episodes of sinusitis per year, but not more.  
There is no objective medical evidence of any incapacitating 
episodes post service.  Thus, affording the veteran the 
benefit of the doubt, the Board concludes that the veteran's 
sinusitis warrants a 10 percent evaluation. 38 U.S.C.A. 
§ 5107(b); Gilbert.  

Absent any objective evidence of greater frequency or 
severity to support a still higher rating, the preponderance 
of the evidence is against assignment of a still-higher 30 
percent rating for sinusitis.  38 U.S.C.A. § 5107(b); 
Gilbert.

The Board has reviewed the entire record and finds that the 
10 percent rating assigned for sinusitis by virtue of this 
decision reflects the most disabling this disorder has been 
since the veteran was discharged from service and filed his 
claim for service connection, which is the beginning of the 
appeal period.  Thus, the Board concludes that staged ratings 
for this disorder are not warranted.  Fenderson v. West, 
12 Vet. App Vet. App. 119 (1999).


ORDER

Service connection for glaucoma is denied.

Service connection for compensation purposes, for dental 
impairments consisting of a tooth with crown alleged to need 
replacement, a tooth alleged to have an inlay needing 
reworking, and gingivitis, is denied.

An initial evaluation for sinusitis of 10 percent, but no 
more, is granted.  


REMAND

As noted, VA has an enhanced duty to notify and assist a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2004).

While the Board concludes in the decision above, that 
treatment records sufficiently evaluated the veteran's 
sinusitis post service so as to obviate any need for a 
separate VA examination to evaluate his sinusitis, including 
pursuant to the VCAA, that is not the case with the veteran's 
claim for a higher initial evaluation for an eustachian tube 
dysfunction.  The post-service medical records provide little 
observation or evaluation of any eustachian tube dysfunction.  
Accordingly, a contemporaneous VA examination is necessary to 
evaluate that disorder for rating purposes.  The Court has 
held that VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is remanded for the following:

1.  The RO should request that the 
veteran assist in development of his 
claim by informing of any treatment 
he has had post service for an 
eustachian tube dysfunction.  He 
should be asked to provide 
approximate dates of treatment, 
appropriate authorization for release 
of records, and contact information.  
The RO should then attempt to obtain 
those records.  All requests and 
responses received should be 
associated with the claims folder.  

2.  Thereafter, the veteran should be 
afforded an appropriate VA ear, nose, 
and throat examination, to address 
the nature and severity of any 
current eustachian tube dysfunction.  
The claims folder and a copy of this 
remand must be provided to the 
examiner for the examination.  All 
necessary non-invasive test and 
studies should be conducted.  If 
there is no current eustachian tube 
dysfunction, the examiner should so 
state.  

3.  Thereafter, the remanded claim 
must be appropriately readjudicated.  
Staged ratings should be considered 
to address initial schedular 
evaluations, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If 
any determination remains to any 
extent adverse to the veteran, he and 
his representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


